Per Curiam.
The appellants by their cross complaint contend that the deed which they executed and delivered to the respondents was in fact a mortgage.
We have carefully considered the briefs, the oral arguments and the record. There is substantial evidence to support the trial court’s *957finding that the transaction between the appellants and the respondents was a sale with an option to repurchase and not a mortgage.
This factual determination is decisive of the litigation.
The judgment is affirmed.
June 1, 1965. Petition for rehearing denied.